DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites that the topsheet has an air permeability of at least about 300 cfm per sq. ft.  Claims reciting "at least about" are invalid for indefiniteness where there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” 
Regarding claim 11, the claim recites that the intermediate and topsheet layer have a total thickness in the range of about 120 µm to about 1.3 mm.  It is unclear if the recitation of “in the range of” is repetitious with the recitation of about, or if the recitation of “in the range of” allows the thickness to be “in the range of” about 120 µm to about 1.3 mm, which would comprise values outside of “about 120 µm to about 1.3 mm” so long as it is “in the range” of those values.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2007/0087169 to McFall in view of US Pub. No. 2004/0170813 to Digiacomantonio.
Regarding claims 1-9 and 12-16, McFall teaches a fibrous substrate having a first side and a second side, the substrate comprising discrete densified portions on the first side, at least one of the discrete densified portions comprising a colored portion, the colored portion (McFall, Abstract), wherein the substrate is used as a sanitary napkin or other feminine hygiene articles (Id., paragraph 0019).  McFall teaches that the sanitary napkin comprises an absorbent core (Id., paragraph 0022), a body-facing layer or topsheet comprising fibrous nonwoven webs or a liquid permeable film layer and a substantially transparent or translucent film layer through which fluids can pass (Id., paragraphs 0026, 0047), and a secondary topsheet interposed between the absorbent core and the topsheet (Id., paragraph 0028), wherein all of the components can be adhered together with adhesives (Id., paragraph 0030).  McFall teaches that the colored portion can be applied as a liquid, such as an ink applied by ink jet printing (Id., paragraphs 0033, 0050).  McFall teaches that the colored portion is the result of a colored substance having been applied 
McFall teaches a plurality of embossments with a plurality of colored portions (McFall, Fig. 1, 2). McFall teaches that the ink is deposited as dots, but does not appear to teach the claimed plurality of ink deposits comprising first and second colorants.  However, Digiacomantonio teaches a similar color printed laminated structure and absorbent article, comprising a first liquid permeable layer and a second liquid permeable layer, the first layer being color printed on at least one of its surfaces, wherein the structures are suitable for use in disposable absorbent articles (Digiacomantonio, Abstract).  Digiacomantonio teaches that the first layer is a nonwoven (Id., paragraph 0042) and that the second layer is a fibrous web (Id., paragraph 0057), having a basis weight most preferably from about 40 g/m2 to 70 g/m2 (Id., paragraph 0060).  Digiacomantonio teaches that it is highly desirable for the first layer to be not colored, i.e. is white (Id., paragraph 0049).  Digiacomantonio teaches that the laminated structure is used as a topsheet, more preferably as a secondary topsheet (Id., paragraph 0034).  Digiacomantonio teaches that the colored print is visible not only on the surface printed but also through the thickness of the first layer on its opposite surface (Id., paragraph 0050).  Digiacomantonio teaches that the first layer is color printed following any desired image, wherein the image includes multiple indicia of multiple colors, wherein the images may be regular in shape and patterns, including circles (Id., paragraph 0051).  Digiacomantonio teaches that colors or combinations of colors advantageously reduce the visibility of stains absorbed (Id., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of McFall, wherein the pattern comprises a combination of different colors in the plurality of colored portions, as taught by Digiacomantonio, motivated by the desire of forming a conventional absorbent article comprising a color print pattern known in the art to be predictably suitable for absorbent articles, where an ornamental design or a reduction in the visibility of stains is desired.  Note that since the color is visually perceptible (McFall, paragraphs 0033-0035), the colors contrast in color with the topsheet.
Regarding the ink zone extending from a second surface of the intermediate layer through the intermediate layer and at least to the inner surface of the liquid permeable topsheet, and not extending to the outer surface of the topsheet layer, as set forth above, McFall teaches that the colored portion is the result of a colored substance having been applied as a liquid and being wicked toward and into the body-facing side of the topsheet from a location on a garment-facing side of the topsheet or an adjacent layer, such as secondary topsheet.  Additionally, since McFall teaches that the topsheet may include a film layer, as shown in at least Fig. 8 of McFall, the ink does not extend to the outer surface of the topsheet layer.
Alternatively, Digiacomantonio teaches that color printing on an inner surface is preferred as it improves the abrasion resistance (color rub-off resistance) of the properties of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein ink does not extend to the surface of the topsheet, as taught by Digiacomantonio, motivated by the desire of forming a conventional absorbent article having improved color rub-off resistance.
Regarding claims 2, 3 and 16, McFall teaches that the colored portion can be applied as a liquid, such as an ink applied by ink jet printing.  McFall does not appear to teach the ink being solvent-based ink and comprising a black color. However, Digiacomantonio teaches that suitable inks include solvent-based inks (Digiacomantonio, paragraph 0092, 0093), having a color such as black (Id., paragraphs 0097-0100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein the ink is a solvent-based ink comprising a color, such as black, as taught by Digiacomantonio, motivated by the desire of forming a conventional absorbent article comprising an ink known in the art as being predictably suitable for absorbent article applications.
Regarding claim 6, McFall does not appear to teach the basis weight of the secondary layer.  However, Digiacomantonio teaches that the second layer is a fibrous web having a basis weight most preferably from about 40 g/m2 to 70 g/m2 (Digiacomantonio, paragraph 0060).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein the second layer comprises a basis weight, such as within the claimed range, as taught by Digiacomantonio, motivated by the desire of forming a conventional absorbent article 
Regarding claims 7 and 8, McFall teaches that all of the components can be adhered together with adhesives (McFall, paragraph 0030). Additionally, Digiacomantonio teaches bonding by adhesives or a latex binder, wherein the binder is applied on at least one of the outer surface of the laminated structure (Digiacomantonio, paragraphs 0063-0070), including a spiral layer of adhesive (Id., paragraphs 0151-0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein the layers are bonded with an adhesive or binder layer, as taught by McFall and Digiacomantonio, motivated by the desire of forming a conventional absorbent article wherein the layers are stabilized and comprise the desired colored portion suitable for the intended application.  Note that since the layers are bonded together with an adhesive, and since the ink is present through the topsheet and intermediate layer, the ink extends through the adhesive layer.
Regarding claims 14 and 15, the prior art combination teaches various colors for the coloring including red, yellow, blue, and violet (McFall, paragraph 0040; Digiacomantonio, paragraphs 0098-0100).  Since L* values are ordinarily known in the art to correspond to color lightness, where 0=black and 100=white, it is reasonable for one of ordinary skill to expect that the color and L* value may predictably vary, based on the desired aesthetics and visibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein the colors comprise an L* value, such as within the claimed ranges, as suggested by McFall and .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McFall in view of Digiacomantonio, as applied to claims 1-9 and 12-16 above, and further in view of US Pub. No. 2002/0187322 to Molee.
Regarding claims 10 and 11, the prior art combination does not appear to teach the air permeability and thickness of the topsheet.  However, Molee teaches an absorbent product comprising a topsheet, an absorbent layer and a backsheet, wherein the topsheet preferably is aperture and has a relatively high loft (Molee, Abstract).  Molee teaches that the topsheet has a loft of from about 10 mils to about 38 mils (Id., paragraph 0023).  Molee teaches that the topsheet has a porosity from about 90 cfm/inch2 to about 990 cfm/inch2 (Id., paragraph 0025).  Molee teaches that the topsheet structure comprises apertures to aid in fluid flow directly through the topsheet into the secondary absorbent layer, providing a relatively drier surface in contact with the user (Id., paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent article of the prior art combination, wherein topsheet comprises an air permeability and thickness, such as within the claimed ranges, as taught by Molee, motivated by the desire of forming a conventional absorbent article comprising a topsheet with properties known in the art to be predictably suitable for such a purpose, where additional properties such as aiding in fluid flow and providing a drier surface are desired.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER Y CHOI/            Primary Examiner, Art Unit 1786